Exhibit 10.12


SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS

The Company uses a combination of cash and stock-based incentive compensation to
attract and retain qualified candidates to serve on the Board.  In setting
director compensation, the Company considers the significant amount of time that
Directors expend in fulfilling their duties to the Company, as well as the
skills required by the Company of members of the Board.

Annual Retainer

For the fiscal year ended December 31, 2006, each Non-employee member of the
Board received an annual retainer of $20,000 payable in cash and $50,000 payable
in cash or Common Stock of the Company (subject to rounding up or down such that
the number of shares issued to each Director is a whole number, but not to
exceed $50,000 in value), pursuant to the Edge Petroleum Corporation Incentive
Plan, as amended and restated (the “Incentive Plan”).  Furthermore, all
Directors are reimbursed for out-of-pocket expenses incurred in attending
meetings of the Board or Board committees and for other expenses incurred in
their capacity as Directors.  No stock options were granted to Directors in
2006.

In addition, the chairmen of the Board’s standing committees (Audit,
Compensation and Corporate Governance/Nominating) each spend a significant
amount of extra time beyond what is required for Board committee membership in
performing their duties.  In acknowledgment of this fact, the chairmen of each
standing committee receive the following additional annual retainers, payable in
cash:

Audit Committee Chairman

 

$

10,000

 

Compensation Committee Chairman

 

$

5,000

 

Corporate Governance/Nominating Committee Chairman

 

$

5,000

 

 

The annual cash retainers are payable to each Board member and committee
chairman, as applicable, as of the date of the annual meeting of stockholders
for the following year.  For example, Directors elected at and continuing to
serve at the date of the annual meeting of stockholders on May 23, 2007 will
receive payment of their respective annual cash retainers that day for their
services as directors until the date of the next annual meeting of stockholders
in 2008.  If the Company elects to pay a portion of the annual retainer in
common stock of the Company, as described above, the grant date for the stock
award will be the first business day of the month following the annual meeting,
e.g., directors elected at and continuing to serve at the May 23, 2007 annual
meeting will receive any applicable portion of their annual retainer that is to
be paid in common stock of the Company as of June 1, 2007.

Board and Board Committee Meeting Fees

Each Non-employee Director receives $1,500 cash for in-person attendance at a
meeting of the Board of Directors ($500 if such attendance is telephonic) and
$1,500 cash for each meeting of a standing Committee of the Board of Directors
attended ($500 if telephonic). Board and Board committee meeting fees are paid
in cash to the directors at the time of the respective meetings.


--------------------------------------------------------------------------------